Citation Nr: 1434736	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-14 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.

2.  Entitlement to service connection for residuals of a brain injury.

3.  Entitlement to service connection for residuals of a spinal injury.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1979 to March 1980.  These matters are before the Board of Veterans' Appeals on appeal from a December 2009 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In the Veteran's May 2011 substantive appeal, he requested a Travel Board hearing, which was scheduled in July 2014.  He did not report.  The Board observes that hearing notification letters were mailed to two separate addresses and both were returned to sender.  A review of the record reflects three separate addresses to which correspondence has been directed.  In order to afford the Veteran all due process, the RO must verify the Veteran's current address and then reschedule him for a Travel Board hearing. 

Accordingly, the case is REMANDED for the following:

1.  Verify the Veteran's current mailing address.  His representative should be contacted and the VHA data system searched to confirm his accurate current address.  Document all efforts in this regard in the record and update all VA information storage systems appropriately.  

2.  Then take appropriate steps to reschedule the Veteran for a hearing before a member of the Board at the Newark, New Jersey RO (or in the alternative a videoconference hearing before the Board, if he so desires) at the next available opportunity.  Notify the Veteran, at his verified current address, of the date and time of his hearing.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



